Exhibit 10.2

 

[g92611kmi001.jpg]

 

March 12, 2008

 

 

Micro Component Technology, Inc.

2340 West County Road

St. Paul, Minnesota 55113-2528

Attention: Chief Financial Officer

 

Re:          Amended and Restated Overadvance Letter

 

Ladies and Gentleman:

 

Reference is hereby made to that certain Security and Purchase Agreement dated
as of February 17, 2006 by and between Micro Component Technology, Inc., a
Minnesota corporation (the “Parent”), such other subsidiaries of the Parent
which hereafter become a party to such Security and Purchase Agreement (the
Parent and such subsidiaries of the Parent, collectively, the “Companies” and
each, a “Company”) and Laurus Master Fund, Ltd. (“Laurus”) (as amended,
restated, modified and/or supplemented  from time to time,  the “Security
Agreement”) and that certain Overadvance Letter to Company from Laurus dated
March 29, 2007 (the “Original Overadvance Letter”). This letter hereby amends
and restates in its entirety (and is given in substitution for and not
satisfaction of) the Original Overadvance Letter. Capitalized terms used but not
defined herein shall have the meanings ascribed them in the Security Agreement.

 

Laurus is hereby notifying you of its decision to exercise the discretion
granted to it pursuant to Section 2(a)(iii) of the Security Agreement to make
Loans to the Company in excess of the Formula Amount from time to time during
the Period (as defined below) in an aggregate principal amount not to exceed at
any time (a) during the portion of the Period beginning on March 29, 2007 and
ending on April 30, 2008. $800,000, (b) during the portion of the Period
beginning May 1, 2008 and ending on May 31, 2008, $700,000, (c) during the
portion of the Period beginning on June 1, 2008 and ending on June 30, 2008,
$600,000, (d) during the portion of the Period beginning on July 1, 2008 and
ending on July 31, 2008, $500,000, (e) during the portion of the Period
beginning on August 1, 2008 and ending on August 31, 2008. $400,000. (f) during
the portion of the Period beginning on September 1,2008 and ending on September
30, 2008, $300,000, (g) during the portion of the Period beginning on October 1,
2008 and ending on October 31, 2008, $200,000 and (h) during the portion of the
Period beginning on November 1, 2008 and ending on November 30, 2008, $100,000
(collectively, the “Overadvance”).

 

In connection with making the Overadvance, for a period beginning on March 29,
2007 and ending on November 30, 2008 (the “Period”), Laurus hereby waives
compliance with Section 3 of the Security Agreement, but solely as such
provision relates to the immediate repayment requirement for permitted
Overadvances hereunder. Laurus further agrees that solely for such Period (but
not thereafter), (i) permitted Overadvances shall not trigger an Event of
Default under Section 19(a) of the Security Agreement, and (ii) the Overadvance.
rate set forth in Section 5(b)(ii) of the Security Agreement (the “Overadvance
Rate”) shall not apply to all permitted Overadvances hereunder. All other terms
and provisions of the Security Agreement and the Ancillary Agreements remain in
full force and effect.

 

1

--------------------------------------------------------------------------------


 

This letter may not be amended or waived except by an instrument in writing
signed by the Company and Laurus. This letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature
page of this letter by facsimile transmission shall be effective as delivery of
a manually executed counterpart hereof or thereof, as the case may be. This
letter shall be governed by, and construed in accordance with, the laws of the
State of New York.  This letter sets forth the entire agreement between the
parties hereto as to the matters set forth herein and supersede and replace all
prior communications, written or oral, with respect to the matters herein. The
Company hereby agrees to file an 8-K with the Securities and Exchange Commission
disclosing the transactions set forth in this letter with the period prescribed
by the Securities and Exchange Commission.

 

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.

 

 

 

LAURUS MASTER FUND, LTD.

 

By:  Laurus Capital Management, LLC

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ Pat Regan

 

 

Name:

Pat Regan

 

 

Title:

Authorized Signatory

 

Agreed and accepted on the date hereof

 

MICRO COMPONENT TECHNOLOGY, INC.

 

By:

/s/ Bruce Ficks

 

 

 

Name:

 Bruce Ficks

 

 

Title:

 Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------